Citation Nr: 1618938	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. Jurisdiction of this claim has since been moved to the RO in St. Petersburg, Florida.

The Board notes that the Veteran initially filed a claim to establish service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been re-characterized as stated on the title page. 

Further, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim in March 2016. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder. Although the Board regrets the delay this may cause, a review of the record indicates that additional development is necessary prior to adjudicating this claim.
The Board notes that the Veteran has participated in two VA psychiatric examinations as it relates to this claim. The first took place in March 2011, at which time the VA examiner diagnosed the Veteran with chronic alcohol abuse and antisocial personality disorder. The second took place in October 2012, at which time the VA examiner diagnosed the Veteran with PTSD and alcohol dependence. However, the Board finds that both of these examinations are inadequate for the purpose of adjudicating the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The March 2011 examination is inadequate for several reasons. First, the examination is based upon an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or incomplete factual basis). In the attached report, the March 2011 examiner states that the Veteran was not service-connected for any disabilities at the time of the examination. However, an April 1995 rating decision granted the Veteran entitlement to non-service connected disability pension benefits for mixed personality disorder, with narcissistic, histrionic, and antisocial features, and for a chronic back condition.  Although not service-connected, the Board finds that the Veteran's known personality disorder should have been considered by the March 2011 examiner, particularly in examining the Veteran's symptoms and assigning a diagnosis therefrom. 

Further, neither the March 2011 nor October 2012 examination reports contain a nexus opinion. VA must provide an examination when the evidence shows: 
(1) A current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). With regard to the third element, the Court has established a low threshold and requires only that the evidence indicates that there may be a nexus between the two.

Here, VA treatment records dated May 1994 to August 2012, and private treatment records dated August 2010 to February 2011, establish that the Veteran currently suffers from a psychiatric disability. The Veteran has asserted that his psychiatric disorder stems from experiencing in-service combat, including several instances when his ship was attacked with heavy artillery. However, no VA examiner has ever addressed the possible causal relationship between the Veteran's reported stressors and his current psychiatric disorder. As such, the Veteran should be scheduled for a new VA examination to fully assess the existence and etiology of his acquired psychiatric disorder. Id.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated August 2012 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

      a. Identify all applicable psychiatric disorders. 

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not.

 b. If the Veteran has PTSD and any of his asserted stressors have been verified, the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD.

c. If a psychiatric disorder other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in service, was caused by service, or is otherwise related to service.

In providing the requested opinions, the VA examiner should also address the possible relationship between the Veteran's reported symptoms and his history of substance and alcohol abuse. 

A complete rationale must be provided for all opinions.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.
3. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




